Exhibit 10.1

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is entered into effective as of
April 26, 2017 (the “Effective Date”) by and between CapStar Financial Holdings,
Inc., a Tennessee corporation (the “Company”), and Dale W. Polley, an individual
residing in the state of Tennessee (“Consultant”).  The Company and Consultant
are referred to herein collectively as the “Parties” and each as a “Party”.

In consideration of the mutual promises and termination contained in this
document, Consultant and the Company contract and agree as follows:

1.Consultant and the Company agree that the Consulting Services Agreement
between them dated August 15, 2016 (the “Consulting Agreement”) and all rights
associated therewith are hereby terminated as of the Effective Date, other than
those terms of the Consulting Agreement which expressly survive termination of
the Consulting Agreement.

2.Each Party acknowledges and agrees that, by agreeing to terminate the
Consulting Agreement as of the Effective Date, such Party waives receipt of 90
days’ advance written notice of termination in accordance with Section 3 and
Section 5 of the Consulting Agreement.

3.This Agreement may be executed in two or more counterparts, each of which
shall be part of the same Agreement.

4.This Agreement contains the entire understanding of the Parties, superseding
all prior or contemporaneous communications, agreements and understandings
between the Parties with respect to the subject matter contained herein. No
changes may be made to this Agreement unless they are made in writing and signed
by both Parties.  

5.This Agreement shall be construed and enforced in accordance with the law of
the State of Tennessee.  

 

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

Consultant:

Dale W. Polley


By:  /s/ Dale W. Polley________

 

Company:

CapStar Financial Holdings, Inc.


By:  /s/ Dennis C. Bottorff______

Name: Dennis C. Bottorff

Title: Chairman of the Board of Directors

 

2

